900 F.2d 251Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lawrence W. FORD, Sr., Plaintiff-Appellant,v.Thomas K. TURNAGE, Director of Veterans Affairs;  Susan LynnFord;  Sanford W. Garfunkel, New York Regional Director ofVeterans Affairs;  Ronald Reagan, President of the UnitedStates of America;  Honorable Thomas J. Downey;  GeorgeBush, Vice President of the United States of America,Defendants-Appellees.
No. 89-1780.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 7, 1989.Decided March 8, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.  W. Earl Britt, Chief District Judge.  (C/A No. 88-107-3-CIV).
Lawrence W. Ford, Sr., appellant pro se.
Robert Michael Long, Steven R. Ross, Michael L. Murray, United States House of Representatives;  Rudolf A. Renfer, Jr., Office of the United States Attorney, for appellees.
Susan Lynn Ford, appellee.
E.D.N.C.
AFFIRMED.
Before PHILLIPS, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Lawrence W. Ford, Sr., appeals from the district court's order dismissing his Bivens* action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ford v. Turnage, C/A No. 88-107-3-CIV (E.D.N.C. June 21, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)